Opinion filed May 15, 2008 











 








 




Opinion filed May 15, 2008 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                   __________
 
                                                          No. 11-08-00128-CR
                                  _________
 
                               EDDIE DALE UNDERWOOD, Appellant
 
                                                             V.
 
                                         STATE
OF TEXAS, Appellee
 

 
                                             On Appeal
from the 259th District Court
 
                                                             Jones
County, Texas
 
                                                       Trial
Court Cause No. 6880
 

 
                                             M
E M O R A N D U M   O P I N I O N
In
1992, Eddie Dale Underwood was convicted of burglary of a building and
sentenced to confinement for fifteen years.  In 2008, appellant filed a pro se
motion asking the trial court to vacate its judgment and resentence him.  On
April 1, 2008, the trial court signed an order overruling appellant=s motion.  Appellant has
perfected this appeal from the April 1, 2008 order.  We dismiss for want of
jurisdiction.




On
April 22, 2008, the clerk of this court wrote the parties informing them that
it appeared that this court did not have jurisdiction and directing appellant
to respond showing grounds for continuing the appeal.  Appellant has filed a
response.
In
his pro se motion requesting that his appeal not be dismissed, appellant cites
numerous Texas and federal cases dealing with judgments nunc pro tunc, limited
appeals, motions for new trial, federal resentencing, and indigency.  Appellant
appears to be concerned with the entry of a 1992 judgment nunc pro tunc.  From
the documents before us, it also appears that this 1992 judgment nunc pro tunc
is the subject of his 2008 motion to vacate and resentence.
The
appeal before this court at this time is appellant=s appeal from the trial court=s April 1, 2008 order
overruling his 2008 motion attacking the 1992 judgment nunc pro tunc. 
Appellant has not established that this court has jurisdiction to entertain the
present appeal. 
This
court has no jurisdiction over a direct challenge to the 1992 judgment nunc pro
tunc as no timely appeal was perfected under former Tex. R. App. P. 40 and 41, now Tex. R. App. P. 25 and 26.   The April 1, 2008 order is not a
final, appealable order.  As the trial court noted in that order, appellant=s concerns would be better
advanced in a postconviction writ of habeas corpus pursuant to Tex. Code  Crim. Proc. Ann. art. 11.07
(Vernon Supp. 2007).
The
motion is overruled, and the appeal is dismissed.
 
PER CURIAM
 
May 15, 2008  
Do not publish. 
See Tex. R. App. P. 47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.